BaeNES, J.
(concurring). I concur in the result. Tlie defendant sold party-rate tickets as it had the rigid to do under the law, and the rate charged conformed to the published tariffs. A special contract', however, was made in reference to the transportation by which tlie defendant agreed to furnish certain kinds of cars for the accommodation of the party and also agreed to furnish a sixty-foot baggage car and to deliver it in Milwaukee at a specified time and when the passengers were scheduled to arrive. This contract might well give a preference or advantage so as to create an unjust discrimination under the Interstate Commerce Law. The defendant, however, failed to prove that no rule, regulation, or form of contract was published or filed whereby the same advantages were offered to all aggregations traveling under like circumstances and conditions. We cannot presume that the parties violated the law, and I think the absence of the proof is fatal t'o the defendant’s contention that the contract was illegal. Had the proof suggested existed and been made, I should have reached a different conclusion on the merits of the ease.